Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Len Smith on 06/13/2022.
The amended claims are listed below.
Claim 1: Change the recitation “period, wherein a single treatment period followed by a single non-treatment period represents one cycle,” (lines 6 to 7) to “period to complete one cycle,”; delete the recitation “and wherein the method further comprises not administering any methylcobalamin compound dosage form to the female on any days of the cycle other than the treatment days treatment period,” (lines 9-11); and replace the recitation “does not exceed 35 micrograms (mcg)” (last line) with “consists of 35 micrograms (mcg) or less”.
Claim 2: Change the recitation “of a cycle” (line 3) to “of the cycle”.
Claim 8: Change the recitation “between about 50 - about 150 mg” (line 2) to “between about 50 and about 150 mg”.
Claim 18: Change the recitation “, is gluten free, is sugar free” (line 2) to “, free of gluten, free of sugar”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 05/09/2022 has been entered. Claims 1-20 are currently under examination and allowed in this Office Action.   

Priority
This is US Application No. 16/951,994 filed on 11/18/2020 and claims benefit of US Provisional Application No. 62/938,724 filed on 11/21/2019.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 05/09/2022 and 06/13/2022 have been considered.

Withdrawn Claim Objections/Rejections
The objection of claims 1-6, 9, and 13 because of improper recitation, as set forth on page 2 of the Non-Final Rejection mailed on 02/09/2022, is withdrawn in view of amended claims.
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 02/09/2022, is withdrawn in view of amended claims.
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Diliberti et al. in view of Moll et al., as set forth on pages 5-9 of the Non-Final Rejection mailed on 02/09/2022, is withdrawn in view of amended claim 1. Claims 2-20 depend from claim 1.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 2-20, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A method of supplementing vitamin B12 levels in a human female experiencing or expected to experience a temporary reduction in blood cell levels comprising orally administering to the female a pharmaceutically acceptable dosage form comprising a methylcobalamin compound for a treatment period of only 3 - 10 treatment days which are expected to correlate with a period in which reduced blood cell levels are expected to occur in the female, followed by a non-treatment period to complete one cycle, and repeating the treatment and non-treatment periods for two or more cycles, and wherein the total amount of methylcobalamin compound administered to the female in any single cycle consists of 35 micrograms (mcg) or less, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 02/09/2022, in which Diliberti et al. (US 2007/0111975, published on May 17, 2007) disclosed a method of contraception, the method comprising administering to a female in need thereof an estrogen and a progestin for a period of greater than 30 or 31 consecutive days, wherein the estrogen and progestin are administered in at least three phases, wherein a daily dosage of estrogen in a second phase is equal to or higher than a daily dosage of estrogen in a first phase, wherein a daily dosage of estrogen in a third phase is equal to or higher than the daily dosage of estrogen in the second phase, wherein a total daily dosage of estrogen and progestin in the second phase is higher than a total daily dosage of estrogen and progestin in the first phase, and wherein a total daily dosage of estrogen and progestin in the third phase is higher than the total daily dosage of estrogen and progestin in the second phase. The method provides ascending-dose extended cycle regimens in which a female is administered an estrogen and a progestin for a period of greater than 30 or 31 consecutive days, optionally followed by a hormone-free period of 2 to 10 consecutive days. In some aspects of the invention, the daily dosage of progestin in the second phase is higher than the daily dosage of progestin in the first phase. In further aspects of the invention, the daily dosage of progestin in the third phase is higher than the daily dosage of progestin in the second phase. Additional pharmaceutically active ingredients or agents include, vitamin D or vitamin D analogues; one or more of the B complex vitamins, such as vitamin B3, vitamin B9 (folic acid or folate ), vitamin B6 and/or vitamin B12; minerals such as, calcium and iron (pages 2/24 to 7/24, [0015, 0016, 0032, and 0070]). The pharmaceutical compositions can be solid dosage forms which include tablets, capsules, cachets, pellets, pills, powders and granules. The active ingredients can be in admixture with lubricants such as, talc or magnesium stearate (pages 15/24 to 16/24, [0161 and 0165]). The method also minimizes uterine bleeding in a female in need thereof by administering to the female the ascending-dose extended cycle regimen. The female can be, for example, of childbearing age or peri-menopausal. The "Peri-menopausal female" refers to a woman who has not yet definitely arrived at menopause but who is experiencing symptoms associated with menopause (page 9/24, [0091]; page 3/34, [0024]). Normally, each menstrual cycle has a mean interval of 21 to 35 days, conventionally beginning with the first day of menstrual flow and ending on the day before the next onset of bleeding. Duration of the menstrual flow is usually 2 to 6 days with loss of about 20 to about 60 ml of blood (page 2/24, [0005]). Moll et al. (MEDICINE 45:4, p. 198-203, 2017) disclosed that menorrhagia and gastrointestinal blood loss are particularly common causes of chronic blood loss. The most cost-effective treatment is oral iron supplementation, most commonly with ferrous sulphate. Vitamin B12 (cobalamin) is a cobalt-containing vitamin that is synthesized by microorganisms and exists in different chemical forms in foods of animal origin, including milk, cheese and eggs, as well as artificially fortified foods. In humans, vitamin B12 has two important metabolic functions: as methylcobalamin, it acts as a co-enzyme in the methylation of homocysteine to methionine in the cytosol. This reaction is an important first step in the conversion of folate to metabolically active forms. The average diet in developed countries contains about 5 - 30 microgram/day of vitamin B12, and daily requirements and losses are 1 - 4 micrograms. The oral contraceptive pill is one of acquired mechanism for inhibiting B12 absorption (page 199, left col. para. 2; right col., para. 4, 7, and 8; page 200, left col., para. 2; right col., para. 4). Dietary folate is found in highest concentrations in liver and leafy green vegetables. Fortified foods provide a good additional dietary source. Pregnancy, lactation, or hemolytic anemias increase the requirement of folate (page 201, right col., para. 6; page 202, left col., para, 1). However, the references did not teach or suggest the recitation “the total amount of methylcobalamin compound administered to the female in any single cycle consists of 35 micrograms (mcg) or less”, required by claim 1 and limited by the closed transitional phrase “consists of” to exclude other amount or dosage of methylcobalamin, such as generic amount of vitamin B12 (cobalamin) or active metabolite methylcobalamin in supplement or in diet, disclosed in the references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623